 



Exhibit 10.5
AGREEMENT
     This Agreement is made and entered into by and between William J. McKenna
(“Executive”), a resident of the state of Texas, and Vought Aircraft Industries,
Inc., a Delaware corporation with its principal place of business in Dallas,
Texas (“Vought” or the “Company”).
     Executive and Vought (“the parties”) have agreed that Executive’s
employment with the Company will conclude as provided in this Agreement. In
connection with this separation from employment and subject to this Agreement,
Vought has agreed to provide Executive with certain payments and other benefits
to which Executive would not be entitled absent his execution of this Agreement.
Further, Executive and Vought desire to settle any and all disputes related
directly or indirectly to Executive employment with Vought, including but not
limited to all compensation-related matters and the separation of Executive’s
employment with Vought, in accordance with the terms and conditions set forth in
this Agreement.
     Therefore, in consideration of the mutual covenants and agreements set
forth in this Agreement, and other good and valuable consideration, the
sufficiency of which is hereby acknowledged by both parties, Executive and
Vought agree as follows:
     1. Executive agrees that his last day to report to work will be on
October 27, 2005 and that he will separate from employment with Vought effective
December 31, 2005 (“Separation Date”). During the period from his last day of
work until his Separation Date, Executive will make himself reasonably available
to assist the Company in transitioning Executive’s work. Except as otherwise
specified herein or under the applicable employee health and welfare or
retirement plans, all of Executive’s privileges, perquisites and benefits as a
Vought employee will end as of the close of business on October 27, 2005.
     2. Compensation: In connection with the Executive’s separation from Vought,
Vought will provide Executive the following payments and benefits in
consideration for his execution and non-revocation of this Agreement and his
fulfillment of the other obligations set forth herein:
a. Separation Pay: Within ten (10) days after the Effective Date of this
Agreement (as defined herein), Vought will pay to Executive a one-time lump sum
equal to fifty-two (52) times Executive’s current weekly, regular base salary.
This payment will be made only on the conditions that Executive has signed this
Agreement, has not exercised his right to revoke this Agreement (as described
more fully in Paragraph 10), and has fulfilled the other obligations set forth
in this Agreement. This payment will not be considered eligible compensation for
purposes of the Vought Retirement Plan or the Savings and Investment Plan.
Except as set forth in this Agreement, Executive will not be entitled to any
other payment under any Vought layoff, severance, retention or change in control
agreement, plan or policy at the end of his employment with Vought.

1



--------------------------------------------------------------------------------



 



b. Deductions: Vought will deduct from the above payment the amount necessary to
repay in full Executive’s outstanding principal and accrued interest pursuant to
that Promissory Note dated October 24, 2000 between Executive and the Company.
c. Deferred Compensation Plan: Within ten (10) days after the Separation Date,
Executive will receive a one-time, lump-sum distribution of his accrued benefit
under the Rabbi Trust, with such amount to be calculated at an assumed value of
$15.00 per share.
d. Outplacement Services: Beginning on the eighth day after the Effective Date,
Executive will be entitled to outplacement services with a firm of the Company’s
choosing for a period of one (1) year, provided pursuant to the terms of the
contract between Vought and the outplacement firm.
e. Accrued Vacation. Executive’s accrued vacation will be applied during the
period between his last day of work on October 27, 2005 and his Separation Date.
After his Separation Date, Executive will receive payment for remaining accrued
but unused vacation, if any.
f. Health Care Benefits: Neither Executive nor his dependents will be eligible
for coverage under Vought’s benefit plans after midnight Central Time on the
Separation Date. Executive may elect continuation of group health benefits for
himself and his eligible dependents through COBRA as set forth in the applicable
Plan Rules. Executive will be responsible for paying the entire cost of any
applicable monthly premiums and administrative costs of continuation coverage
for himself and/or his dependents as provided by the applicable Plan Rules.
Within ten (10) days after the Separation Date, Vought will pay Executive a
one-time, lump-sum amount equal to the employer’s portion of continuation
coverage costs for a 12-month period.
g. Withholdings: Vought will withhold all required payroll deductions, including
any applicable taxes, from the above payments.
h. Excess Plan: The Company will honor the terms of any election properly made
by Executive with respect to the form of his benefit distribution under the
Company’s non-qualified retirement plan.
     3. Inclusive of Income and All Other Benefits: Except as provided in
Paragraph 2 above, Executive acknowledges and agrees that he has received all
other compensation and benefits due and owing from Vought and that he has no
further claim to any compensation or employee benefits from Vought.
     4. Equity Plans: The terms of Executive’s Stock Option Agreements shall
govern the exercisability and timing of exercising of his stock options. In
accordance

2



--------------------------------------------------------------------------------



 



with those agreements, all non-vested stock options shall be forfeited, and no
further vesting shall occur, following the Separation Date. Executive may
continue to hold shares of stock purchased before the Separation Date, under the
terms and conditions set forth in the Shareholders’ Agreement.
     5. Confidential Information: Executive acknowledges and agrees that in the
course of his employment with Vought, he has had access to confidential,
proprietary and/or trade secret information relating to the business affairs of
Vought. Executive agrees that he will continue to maintain the complete
confidentiality of Vought’s confidential, proprietary and/or trade secret
information and otherwise comply with all applicable fiduciary duties owed to
the Company in connection with Executive’s position as an officer of the
Company. Executive agrees that at no time following the execution of this
Agreement will he disclose or otherwise make available to any person, company
and/or other entity, Vought’s confidential, proprietary and/or trade secret
information.
     6. Non-Solicitation: Executive agrees that for a period of one (1) year
following the Effective Date of this Agreement, he shall not, and shall not
cause any employer in which he plays a role in management, operation or
investment decisions, to: (a) solicit, entice, persuade or induce any individual
employed by Vought or its affiliates to terminate his or her employment with
Vought or its affiliates; (b) solicit any such individual for employment,
consulting arrangements or other similar arrangements, including as an
independent contractor; (c) approach any such individual for any of the
foregoing purposes; or (d) assist in taking such actions by any third party, in
each case without the prior written consent of Vought. However, this Agreement
shall not prohibit the employment or the soliciting the employment of any such
individual who has been terminated by Vought or its affiliates or who has
terminated his employment with Vought or its affiliates out of his own volition
and not at the behest or encouragement of Executive, nor the soliciting of
employment through the placement of advertisements in newspapers or journals of
general circulation or the Internet.
     7. Return of Vought Property: Executive agrees to immediately return all
property owned by Vought in his possession including, but not limited to, any
Company files, documents, drawings, plans, or photographs; any Vought credit
card (or credit card for which Vought is the guarantor); and any badge, personal
digital assistant, computer, telephone, pager, fax machine, or printer.
     8. Waiver and Release: Executive, for and on behalf of himself and his
heirs, administrators, executors, successors and assigns, hereby releases,
acquits, and forever discharges Vought and its subsidiaries, affiliates and
related companies, and the current and former directors, officers, executives,
managers, agents, attorneys, insurers, independent contractors and employees of
Vought and all its related entities (the “Released Parties”), from any and all
claims, whether direct or indirect, fixed or contingent, now known or unknown,
which Executive ever had, has, or may claim to have against the Released
Parties, for, upon, or by reason of any matter, act, action, inaction, decision,
event or subject prior to the time Executive signs this Agreement.

3



--------------------------------------------------------------------------------



 



     Executive understands and agrees that by executing this Agreement, he is
giving up any and all manner of actions or causes of action, suits, debts,
claims, complaints, or demands of any kind whatsoever against the Company, in
law or in equity, including, but not limited to claims under the Age
Discrimination in Employment Act of 1967 and under any other federal, state, or
local law or regulation; as well as claims that this Agreement was procured
through fraud or duress.
     This Agreement does not waive or release: (i) any rights or claims
Executive may have under the Age Discrimination in Employment Act arising after
the date he signs this Agreement; (ii) Executive’s right to file a charge or
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission (although your rights to recovery in such a proceeding
are governed by this Agreement and specifically by this Waiver and Release
paragraph); or (iii) any rights or claims Executive may have for breach of this
Agreement. In addition, nothing in this agreement shall limit or reduce any
rights that Executive may have to indemnification pursuant to the terms of the
By-Laws of the Company.
     9. Consideration Period: The Executive will have twenty-one (21) days from
the date he receives this offer to consider it. During this time period,
Executive is hereby advised to seek legal counsel regarding the effect of this
Agreement. Changes to this Agreement, whether material or immaterial, will not
restart the consideration period. Executive may execute the Agreement in less
than twenty-one days if he so wishes.
     10. Right to Rescind: Executive may rescind this Agreement for a period of
seven (7) calendar days after signing it. Any rescission must be in writing and
hand-delivered or mailed to the person listed below so that it is received no
later than 5:00 p.m. (Central Time) on the seventh calendar day after Executive
signs this Agreement. If mailed, the rescission must be sent by certified mail,
return receipt requested and addressed as follows:
Kevin P. McGlinchey
Deputy General Counsel
Vought Aircraft Industries, Inc.
M/S 49L-29
P. O. Box 655907
Dallas, TX 75265-5907
     If Executive rescinds this Agreement, it shall not be effective or
enforceable, and Executive will not receive the benefits described in
Paragraph 2 of this Agreement, other than final pay and accrued vacation pay.
     11. Effective Date: This Agreement will not become effective until eight
(8) days after Executive signs it and returns it to the Company, and then it
will only become effective if not revoked.

4



--------------------------------------------------------------------------------



 



     12. Effect of Breach: If Executive breaches any provision of this
Agreement, Vought will have no further obligations under Paragraph 2 of this
Agreement. Executive agrees that in the event he breaches this Agreement, Vought
will be entitled to repayment of all monies paid to Executive under Paragraph 2
(excluding payment for accrued but unused vacation under Paragraph 2(e)),
together with the attorneys’ fees and costs incurred to collect these monies
and/or to seek injunctive relief. Notwithstanding the provisions of this
Paragraph, Vought acknowledges that if Executive challenges the validity of this
Agreement under the Older Workers Benefit Protection Act, he will not be
obligated to return the consideration provided under this Agreement as a
prerequisite to suit.
     13. No Admission of Fault or Liability: The parties agree that this
Agreement is not intended to, and does not, constitute an admission of liability
or fault on the part of either Executive or Vought under any legal theory
whatsoever.
     14. Enforceable Contract/Severability: The parties agree that this
Agreement is an enforceable contract under the laws of the State of Texas. The
parties further agree that to the extent any part of this Agreement is construed
to be in violation of any law, such part shall be modified to achieve the
objective of the parties to the fullest extent permitted, and the balance of the
Agreement shall remain in full force and effect.
     15. Entire Agreement: The parties agree that this Agreement constitutes the
entire Agreement between Executive and Vought regarding the subject matter
hereof, unless otherwise explicitly stated herein. Any modification or addition
to this Agreement must be in writing, signed by an officer of Vought and
Executive.
     16. Governing Law: The parties agree that this Agreement shall be governed
by, and interpreted in accordance with, the laws of the State of Texas. The
parties further agree that any suit, action or proceeding arising out of or
seeking to enforce any provision of this Agreement may be brought only in a
court of competent jurisdiction in Dallas County, Texas, and the parties hereby
consent to the jurisdiction of such courts in any such suit, action or
proceeding.
     17. Knowing and Voluntary Agreement: Executive affirms by his signature
below that he has entered into this Agreement knowingly, freely and voluntarily.
He acknowledges that he has had adequate time to consider the terms and
conditions of this Agreement, with legal counsel if desired, and to decide
whether he wished to execute this document. Executive agrees that this Agreement
is written in language understandable to him.

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement by their signatures
below.

              William J. McKenna       Vought Aircraft Industries, Inc.
 
           
 
      By:   Thomas F. Stubbins
/s/ William J. McKenna 
          /s/ Thomas F. Stubbins 
 
           
 
           
 
      Its:   Vice President, Human Resources
Dated: October 26, 2005
      Dated:   October 26, 2005

6